Exhibit 7 Statement of Ratio of Earning to Fixed Charges Year Ended December 31, (Dollars in thousands) Consolidated income (loss) before income tax and non controling interest Income (loss) from discontinued operations - - Investment in affiliates 28 Interest expense continuing operations Amortization of capitalized interest Amortization of debt issue costs Interest expense discontinued operations - - 5 10 Earnings Interest expenses continuing operations Interest expenses discontinued operations - - 5 10 Amortization of debt issue Capitalized interest - - Fixed charges Ratio of earnings to fixed charges - - - Dollar amount of deciciency in earnings to fixed charges (1) In this fiscal year the earnings were inadequate to cover fixed charges.
